 1   Gregory M. Fox, State Bar No. 070876
     Joanne Tran, State Bar No. 294402
 2   BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
     The Waterfront Building
 3
     2749 Hyde Street
 4   San Francisco, California 94109
     Telephone: (415) 353-0999
 5   Facsimile: (415) 353-0990
     Email:      gfox@bfesf.com
 6               jtran@bfesf.com
 7

 8   Attorneys for Defendant
     CITY OF ROHNERT PARK
 9

10

11                                       UNITED STATES DISTRICT COURT

12                                    NORTHERN DISTRICT OF CALIFORNIA

13
     EZEKIAL FLATTEN,                                        Case No. 4:18-cv-06964-HSG
14
             Plaintiff,
15
     v.                                                      STIPULATION AND ORDER TO CONTINUE
16                                                           RESPONSIVE PLEADINGS DEADLINE AND
     CITY OF ROHNERT PARK, JACY TATUM,                       BRIEFING SCHEDULE
17
     JOSEPH HUFFAKER, THE HOPLAND
18   BAND OF POMO INDIANS, STEVE HOBB,
     and DOES 1-50, inclusive,
19
             Defendants.
20                                                           Hon. Haywood S. Gilliam, Jr.

21

22           Plaintiff filed his first amended complaint on March 25, 2019. Pursuant to Docket 36, defendants

23   had 21 days to respond, marking the responsive pleading deadline as April 15, 2019. Counsel for the City

24   of Rohnert Park is out of the state from April 17 through April 22, 2019, then travelling outside of the

25   United States from April 27 through May 20, 2019. The first available civil law and motion hearing date

26   on Judge Gilliam’s calendar is August 1, 2019. Considering the facts of the case and defendants’ intent to

27   file a responsive pleading instead of an answer, the parties have agreed to stipulate to extending the

28   response deadline and subsequent briefing schedule to accommodate all parties.

                                                              1
     STIPULATION AND ORDER TO CONTINUE RESPONSIVE PLEADING BRIEFING SCHEDULE
     Flatten v. City of Rohnert Park, et al. U.S.D.C. Northern District Case No.: 4:18-cv-06964-HSG
 1           Plaintiff EZEKIAL FLATTEN, defendant CITY OF ROHNERT PARK (“City”), defendant

 2   JOSEPH HUFFAKER, and defendant JACY TATUM, by and through their counsels of record, therefore

 3   stipulate as follows:

 4           1)      Defendants’ responsive pleadings are now due on April 25, 2019.

 5           2)      Opposition briefs will be due on May 23, 2019.

 6           3)      Reply briefs will be due on June 6, 2019.

 7           4)      The hearing date for any motions filed in response to Plaintiff’s first amended complaint

 8   will be set for August 8, 2019, at 2:00 p.m.

 9           IT IS SO STIPULATED.

10

11   Dated: April 15, 2019                                SCOTT LAW FIRM

12
                                                          By:              /s/ John Houston Scott
13
                                                                    John Houston Scott
14                                                                  Attorney for Plaintiff
                                                                    EZEKIAL FLATTEN
15

16

17   Dated: April 15, 2019                                LAW OFFICE OF IZAAK SCHWAIGER

18
                                                          By:              /s/ Izaak D. Schwaiger
19                                                                  Izaak D. Schwaiger
20                                                                  Attorney for Plaintiff
                                                                    EZEKIAL FLATTEN
21

22

23   Dated: April 15, 2019                                BERTRAND, FOX, ELLIOT, OSMAN & WENZEL

24
                                                          By:              /s/ Gregory M. Fox
25                                                                  Gregory M. Fox
26                                                                  Joanne Tran
                                                                    Attorneys for Defendant
27                                                                  CITY OF ROHNERT PARK

28

                                                                2
     STIPULATION AND ORDER TO CONTINUE RESPONSIVE PLEADING BRIEFING SCHEDULE
     Flatten v. City of Rohnert Park, et al. U.S.D.C. Northern District Case No.: 4:18-cv-06964-HSG
 1   Dated: April 15, 2019                                ALLEN, GLAESSNER, HAZELWOOD & WERTH

 2
                                                          By:                /s/ Dale L. Allen, Jr.
 3
                                                                      Dale L. Allen, Jr.
 4                                                                    Kevin Patrick Allen
                                                                      Attorneys for Defendant
 5                                                                    JOSEPH HUFFAKER
 6

 7   Dated: April 15, 2019                                ANGELO, KILDAY & KILDUFF

 8
                                                          By:                /s/ Derick Konz
 9                                                                    Bruce Kilday
10                                                                    Derick Konz
                                                                      Attorneys for Defendant
11                                                                    JACY TATUM

12

13                                           ATTORNEY ATTESTATION

14           I, Gregory M. Fox, am the ECF user whose identification and password are being used to file the

15   foregoing documents. Pursuant to Civil Local Rule 5.1(i), I hereby attest that concurrence in the filing of

16   these documents has been obtained from each of its Signatories.

17   Dated: April 15, 2019                                      By:      /s/ Gregory M. Fox
                                                                         Gregory M. Fox
18

19

20                                                        ORDER

21           GOOD CAUSE APPEARING THEREFORE, and the parties having stipulated to the same, the

22   parties’ stipulation is hereby APPROVED. The hearings on defendants’ prospective motions are set for

23   August 8, 2019, at 2:00 p.m.

24

25           IT IS SO ORDERED.

26

27   Dated: April 15, 2019
                                                                         Haywood S. Gilliam, Jr.
28                                                                  UNITED STATES DISTRICT JUDGE
                                                                3
     STIPULATION AND ORDER TO CONTINUE RESPONSIVE PLEADING BRIEFING SCHEDULE
     Flatten v. City of Rohnert Park, et al. U.S.D.C. Northern District Case No.: 4:18-cv-06964-HSG
